Filed 1/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 1







Jerri E. Lindteigen, Wayne E.

Lindteigen, and Shyrll G. Lindteigen, 		Plaintiffs and Appellees



v.



Bruce G. Harris, 		Defendant and Appellant







No. 20110222







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Thomas B. Bair (on brief), 210 First Avenue NW, P.O. Box 100, Mandan, N.D. 58554-0100, for plaintiffs and appellees.



Bruce G. Harris (on brief), self-represented, P.O. Box 2652, Bismarck, N.D. 58502-2652, defendant and appellant.

Lindteigen v. Harris

No. 20110222



Per Curiam.

[¶1]	Bruce Harris appeals from a judgment denying his counterclaim for money and the return of property and awarding attorney’s fees and costs to Jerri Lindteigen, Wayne Lindteigen, and Shyrll Lindteigen (“Lindteigens”) on the basis Harris made frivolous claims.  We summarily affirm under N.D.R.App.P. 35.1(a)(1) because Harris’ appeal is frivolous and completely without merit.

[¶2]	On appeal, Harris did not file a transcript of his order to show cause hearing or of his trial, as required under N.D.R.App.P. 10(b)(1).  Additionally, under N.D.R.App.P. 30(a)(1), he improperly filed his appendix with numerous documents not in the record.  Accordingly, and because his appeal is frivolous, we award to the Lindteigens double costs, including reasonable attorney’s fees, under N.D.R.App.P. 38.  Based upon the affidavit of fees and costs submitted by Lindteigens’ counsel, we specifically award $50 in costs and $1,075.50 in attorney’s fees, for a total amount of $1,125.50.  We do not award attorney’s fees for preparing or appearing at oral argument, however, because we did not hold oral argument in this case.

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner